DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     JANICE EDWARDS KNECHT,
                             Appellant,

                                      v.

                  MICHAEL CARRINGTON KNECHT,
                            Appellee.

                               No. 4D17-2297

                               [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller and Jeffrey Colbath, Judges; L.T. Case Nos.
502007DR006680XXXXNB and 502016DR010450XXXXNB.

   Jeffrey M. Siskind of Siskind Legal, West Palm Beach, for appellant.

   Michael C. Knecht, Esq., Jupiter, pro se.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.